Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 9, 14, 15, 21-26, 29, 32, 37, 38, 44-47, 50 and 75 are pending in the application. Claims 1-3, 6, 9 and 75 are rejected. Claims 14, 15 and 23 are objected to. Claims 21, 22, 24-26, 29, 32, 37, 38, 44-47 and 50 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20th, 2022 has been entered.

Response to Amendment / Argument
The rejection of claim under 35 USC 102(a)(1) over Kelly is maintained since claim 3 was not amended to eliminate the option for L1 to be -O-.
All other rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 6 and 9 are rejected as indefinite since (in claim 1) the line after “provided that:” states “when L is S(O)2- and R is -OR then…”. Claim 1 does not appear to recite a variable “R” and therefore the meaning of this provision is unclear. The dependent claims are rejected for the same reason since they do not correct the issue. Applicant appears to have amended the limitation without proper strikethrough.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 encompasses the option for L1 to be -O-, which has been deleted from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2006/0178527 A1 by Kelly et al.
Kelly et al. teach compounds of the following general formula on page 2:

    PNG
    media_image1.png
    248
    230
    media_image1.png
    Greyscale
.
The prior art teaches arylaldehydes and aryloxyamines in Figure 2 that are condensed via combinations in Figure 10 including where (a) and (1) are reacted, which would yield benzaldehyde O-phenyl oxime having the following structure:

    PNG
    media_image2.png
    152
    440
    media_image2.png
    Greyscale
.
The compound is embraced by formula (I) where L1 is –O- and R1-R10 are hydrogen. The compound reads on instant claim 3.

(2 of 3) Claim(s) 1, 3, 6 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharghi et al. Arkivoc 2007, xv, 255-264.
	Sharghi et al. teach N-sulfonylimines including the following compound on page 258:

    PNG
    media_image3.png
    123
    208
    media_image3.png
    Greyscale
.
The compound above reads on formula (I) where R1-R10 are hydrogen and L1 is -S(O)2-. The compound reads on 1, 3 and 6. The prior art is replete with examples having an analogous structure on page 258 in Table 2 where various R# groups would be alkyl, halogen or alkoxy. Regarding instant claim 75, the prior art teaches the following method of preparation on page 257:

    PNG
    media_image4.png
    114
    535
    media_image4.png
    Greyscale
.
The reaction of the prior art would at least read on claim 75 since it would generate water from the condensation reaction, which is a pharmaceutically acceptable excipient.

(3 of 3) Claim(s) 1-3, 6, 9 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. J. Am. Chem. Soc. 2004, 126, 13584-13585.
Tokunaga et al. teach the following reactions on page 13585:

    PNG
    media_image5.png
    562
    726
    media_image5.png
    Greyscale

The compounds 3a-3f and 3h read on instant formula (I) (in claims 1, 3 and 6) where L1 is -S(O)2-, R6, R7, R9 and R10 are hydrogen, R8 is methyl, and the groups R1-R5 are either hydrogen, halogen, -CX3, methoxy, dimethylamino or for compound 3f, R4 and R5 are taken together to form unsubstituted aryl. Compound 3f additionally reads on claims 2 and 9. Regarding instant claim 75, the prior art teaches reaction with water, which is a pharmaceutically acceptable excipient.

Allowable Subject Matter
Claims 14, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626